--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 


THIRD AMENDMENT TO
AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT


This THIRD AMENDMENT TO AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT
(“Amendment”), dated effective as of __________, 2009 (the “Effective Date”), is
by and among Energy XXI Gulf Coast, Inc., a Delaware corporation (the
“Borrower”), the lenders party to the First Lien Credit Agreement described
below (the “Lenders”), and The Royal Bank of Scotland plc, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), and the
other parties in the capacities herein identified.
 
RECITALS
 
WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
Persons are parties to the Amended and Restated First Lien Credit Agreement,
dated as of June 8, 2007, as modified by the Consent Regarding Amended and
Restated First Lien Credit Agreement dated as of July 27, 2007, as amended by
that certain First Amendment to Amended and Restated First Lien Credit Agreement
dated effective as of November 19, 2007, and as amended by that certain Waiver,
Consent and Second Amendment to Amended and Restated First Lien Credit Agreement
dated effective as of December 1, 2008 (as so modified, and as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“First Lien Credit Agreement”); and
 
WHEREAS, the parties hereto desire to amend the First Lien Credit Agreement in
certain other respects as set forth herein.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
AGREEMENT
 
Section 1. Definitions.  Capitalized terms used herein but not defined herein
shall have the meanings as given them in the First Lien Credit Agreement, unless
the context otherwise requires.
 
Section 2. Amendments to First Lien Credit Agreement.  The First Lien Credit
Agreement is hereby amended as follows:
 
(a) Section 1.1.
 
(1) Section 1.1 of the First Lien Credit Agreement is hereby amended by adding
the following definition(s) in the proper alphabetical order:
 
“EXXI, Inc.” means Energy XXI, Inc., a Delaware corporation.
 
“Pledged Notes Sales Contribution” is defined in the Third Amendment.
 
“Pledged Notes Security Agreement” is defined in the Third Amendment.
 
“PP Notes Letter Agreement” is defined in the Third Amendment.
 
“Qualified PP Debt Interest” means, without duplication and with respect to any
applicable period, any interest on the Pledged Notes (as defined in the Third
Amendment) actually paid during such period by the Borrower to EXXI, Inc., as
holder of the Pledged Notes (as defined in the Third Amendment), but solely to
the extent that (a) EXXI, Inc. has contributed (or caused to be contributed
through Intermediate Holdco) an amount equal to such interest payment to the
Borrower as a capital contribution during such period; and (b) the amount of
such capital contribution are deposited into one of the Deposit Accounts
specified in the Disclosure Schedule or a Deposit Account subject to a Control
Agreement in favor of the Administrative Agent (and, at the time of entry into
such Control Agreement, maintained with a depositary institution reasonably
acceptable to the Administrative Agent).
 
“Secured Debt” means, on any date and without duplication, the Indebtedness of
the Borrower and its Subsidiaries that is secured by a Lien on any property
and/or assets of the Borrower and/or its Subsidiaries (including without
limitation, second lien financing, if any).  For the avoidance of doubt,
“Secured Debt” includes, but is not limited to, amounts of Indebtedness
outstanding under the First Lien Credit Agreement (including Letter of Credit
Outstandings), any put premium financing under Hedging Agreements with a
counterparty that is a Secured Party, any secured obligations of the Borrower or
its Subsidiaries to pay any deferred premiums on any Hedge Agreement, and
Capital Lease Liabilities (if any).
 
“Secured Debt Leverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of
 
(a)  Secured Debt outstanding on the last day of such Fiscal Quarter
 
to
 
(b)  EBITDA computed for the period consisting of such Fiscal Quarter and each
of the three immediately preceding Fiscal Quarters;
 
provided, however, that for purposes of calculating “Secured Debt Leverage
Ratio”, any calculation of EBITDA hereunder for any applicable period shall be
made using an EBITDA for such applicable period calculated on a pro forma basis
(inclusive of any acquisitions and/or divestitures, if any, of assets or equity
interests made during such applicable period as if such acquisitions or
divestitures had been made at the beginning of such applicable period).
 
“Third Amendment” means that certain Third Amendment to Amended and Restated
First Lien Credit Agreement dated effective as of __________, 2009, by and among
the Borrower, the Lenders parties thereto, the Administrative Agent, and the
other parties thereto in the capacities therein specified.
 
(2) The definition of “Applicable Margin” in Section 1.1 of the First Lien
Credit Agreement is hereby amended and restated as follows:
 
“Applicable Margin” means, for any day and with respect to all Loans maintained
as LIBO Rate Loans or Base Rate Loans, the applicable percentage set forth below
corresponding to the Borrowing Base Utilization Percentage:
 
If the Borrowing
Base Utilization
Percentage is:
Then the Applicable Margin for LIBO Rate Loans is:
Then the Applicable Margin for Base Rate Loans is:
Greater than or equal to 90%
3.35%
2.35%
Greater than or equal to 75% but less than 90%
3.10%
2.10%
Greater than or equal to 50% but less than 75%
2.85%
1.85%
Less than 50%
2.60%
1.60%



 
provided, that the applicable percentages set forth in the foregoing table shall
be increased by 0.15% during any period commencing with the date that a 90%
Hedging Position shall have occurred and ending on the date that is the later of
(a) ninety (90) days after the occurrence of such 90% Hedging Position or (b)
the date that (i) such 90% Hedging Position shall no longer be existing and (ii)
the Borrower shall have delivered a certificate of an Authorized Officer of the
Borrower certifying as to the same in form and substance reasonably satisfactory
to the Administrative Agent.
 
If at any time the Borrower fails to deliver a Reserve Report pursuant to
Section 2.8.2 or 2.8.3, then the “Applicable Margin” means the rate per annum
set forth on the grid when the Borrowing Base Utilization Percentage is at its
highest level until such time as such Reserve Report has been delivered.
 
(3) The definition of “Interest Expense” in Section 1.1 of the First Lien Credit
Agreement is hereby amended and restated as follows:
 
“Interest Expense” means, for any applicable period, the aggregate cash interest
expense (both accrued and paid and net of interest income paid during such
period to the Borrower and its Subsidiaries) of the Borrower and its
Subsidiaries for such applicable period, including the portion of any payments
made in respect of Capitalized Lease Liabilities allocable to interest expense,
but excluding one-time write-offs of unamortized upfront fees associated with
this Agreement and the other Loan Documents, the Existing Credit Agreement and
the “Loan Documents” thereunder and the PP Debt Documents; provided, however,
that solely for purposes of determining compliance with Section 7.2.4(b) for any
applicable period, “Interest Expense” to the extent used in calculating the
Interest Coverage Ratio shall exclude any Qualified PP Debt Interest for such
period.
 
(4) The definition of “Obligor” in Section 1.1 of the First Lien Credit
Agreement is hereby amended and restated as follows:
 
“Obligor” means, as the context may require, the Borrower and each other Person
(other than (a) a Secured Party and (b) the Parent to the extent the obligations
in respect of the Loan Documents arise solely by reason of the PP Notes Letter
Agreement) obligated under any Loan Document; provided, however, that for
purposes of Article VI and Article VII of the First Lien Credit Agreement and
Sections 4.6, 5.1, 8.1.5, 8.1.6 and 8.2 of the First Lien Credit Agreement, the
term “Obligor” shall exclude EXXI, Inc. to the extent such Person’s obligations
under the Loan Documents arise solely by reason of its being a party to the PP
Notes Letter Agreement and the Pledged Notes Security Agreement.
 
(b) Section 7.1.16(b).  Section 7.1.16(b) of the First Lien Credit Agreement is
hereby amended and restated in its entirety as follows:
 
“(b)           During each period from July 1st to October 31st of each calendar
year, the Borrower will not permit the aggregate Credit Exposures of all Lenders
to exceed an amount equal to (i) the lesser of the Loan Commitment Amount or the
Borrowing Base then in effect minus (ii) $25,000,000.”
 
(c) Section 7.2.4.  Section 7.2.4 of the First Lien Credit Agreement is hereby
amended and restated in its entirety as follows:
 
“SECTION 7.2.4                                           Financial Conditions
and Operations. The Borrower will not permit any of the events specified below
to occur:
 
(a)           The Borrower will not permit the Total Leverage Ratio (i) as of
the last day of the Fiscal Quarter ending June 30, 2007, to be greater than 3.75
to 1.00, (ii) as of the last day of any Fiscal Quarter thereafter (commencing
with the Fiscal Quarter ending September 30, 2007) to and including the Fiscal
Quarter ending March 31, 2009, to be greater than 3.50 to 1.00, (iii) as of the
last day of any Fiscal Quarter thereafter (commencing with the Fiscal Quarter
ending June 30, 2009) to and including the Fiscal Quarter ending December 31,
2009, to be greater than 4.50 to 1.00, (iv) as of the last day of any Fiscal
Quarter thereafter (commencing with the Fiscal Quarter ending March 31, 2010) to
and including the Fiscal Quarter ending June 30, 2010, to be greater than 4.25
to 1.00, (v) as of the last day of any Fiscal Quarter thereafter (commencing
with the Fiscal Quarter ending September 30, 2010) to and including the Fiscal
Quarter ending December 31, 2010, to be greater than 4.00 to 1.00, and (vi) as
of the last day of any Fiscal Quarter thereafter (commencing with the Fiscal
Quarter ending March 31, 2011), to be greater than 3.75 to 1.00.
 
(b)           The Borrower will not permit the Interest Coverage Ratio as of the
last day of any Fiscal Quarter to be less than 3.00 to 1.00.
 
(c)           The Borrower will not permit the Current Ratio as of the last day
of any Fiscal Quarter to be less than 1.00 to 1.00.
 
(d)           The Borrower will not permit the Secured Debt Leverage Ratio as of
the last day of any Fiscal Quarter (commencing with the Fiscal Quarter ending
June 30, 2009) to be greater than 2.50 to 1.00.”
 
(d) Section 8.1.3  Section 8.1.3 of the First Lien Credit Agreement is hereby
amended by inserting the words “or Parent or EXXI, Inc. shall default under any
obligation under the PP Notes Letter Agreement” at the end of such Section.
 
(e) Section 8.1.4.  Section 8.1.4 of the First Lien Credit Agreement is hereby
amended by inserting the words “and/or EXXI, Inc. shall default in the
performance or observance of any of its obligations under the Pledged Notes
Security Agreement” immediately following the words “executed by it”.
 
(f) Disclosure Schedule.  The Disclosure Schedule to the First Lien Credit
Agreement, is hereby amended by deleting Item 6.19(a) thereof in its entirety
and replacing it in its entirety with Item 6.19(a) to the Disclosure Schedule
attached hereto as Annex I.
 
(g) Section 6 of the Second Amendment.  Section 6 of the Second Amendment (as
defined in the First Lien Credit Agreement) is hereby amended and restated in
its entirety as follows:
 
“Section 6.                                [Reserved.]”
 
For sake of clarity, nothing in this clause (g) is intended to relieve the
Borrower or any other Obligor of any obligations under the Second Amendment,
including without limitation, Sections 2 and 5 thereof.
 
Section 3. [Borrowing Base Redetermination.  The Borrower and the Lenders hereby
agree that effective as of [March 31, 2009], the Borrowing Base shall be equal
to $240,000,000 until such time as the Borrowing Base is redetermined or
otherwise adjusted pursuant to the terms of the First Lien Credit
Agreement.  The Borrower and the Lenders hereby agree that this determination of
the Borrowing Base shall be deemed to be the determination as required under
Section 2.8.3 of the First Lien Credit Agreement in regards to the calendar year
ending December 31, 2008.]
 
Section 4. Conditions to Effectiveness.  This Amendment shall be deemed
effective (subject to the conditions herein contained) as of the Effective Date
following the satisfaction of the following conditions:
 
(a) the Administrative Agent shall have received counterparts hereof duly
executed by the Borrower, the Administrative Agent, the Issuers and the Required
Lenders;
 
(b) the Administrative Agent shall have received for the account of each Lender
that has delivered its executed counterpart this Amendment to the Administrative
Agent on or prior to the Effective Date, an amendment fee for each such Lender
in an amount equal to one hundred (100) basis points on such Lender’s Percentage
of the Borrowing Base [established pursuant to Section 3 of this Amendment];
 
(c) the Administrative Agent shall have received, in form and substance
satisfactory to it, a letter agreement dated as of the Effective Date (the “PP
Notes Letter Agreement”), in form and substance satisfactory to the
Administrative Agent, among the Parent, EXXI, Inc., as the holder of
approximately $126,000,000 of outstanding principal amount of PP Notes (the
“Pledged Notes”), and the Borrower, pursuant to which (i) EXXI, Inc. agrees to
contribute, or cause to be contributed, promptly as capital contributions to the
Borrower, the amount of all interest on the Pledged Notes received by EXXI,
Inc., (ii) EXXI, Inc. agrees to contribute, or cause to be contributed, promptly
as capital contributions to the Borrower, an amount equal to all proceeds (net
of reasonable fees and expenses) of the sale, transfer, assignment or other
disposition of any of the Pledged Notes (each such capital contribution made in
connection with the receipt of such proceeds from any such sale, transfer,
assignment or other disposition of Pledged Notes, herein a “Pledged Notes Sales
Contribution”) and to cause the Borrower to deposit such Pledged Notes Sales
Contribution into a Deposit Account subject to a Control Agreement in favor of
the Administrative Agent (and, at the time of entry into such Control Agreement,
maintained with a depositary institution reasonably acceptable to the
Administrative Agent), (iii) the Parent agrees, for the period from the
Effective Date to and including the date when the Borrowing Base is next
redetermined in accordance with Section 2.8.2 of the First Lien Credit
Agreement, to not make or declare any dividends or other distributions on or
with respect to, or on account of, the stock of (or other equity interests in)
the Parent, and (iv) EXXI, Inc. and Borrower agree that the payments of interest
by the Borrower to EXXI, Inc. on the Pledged Notes (which shall be contributed
to capital as provided in (i)) and the Pledged Notes Sales Contributions will be
deposited into a Deposit Account subject to a Control Agreement in favor of the
Administrative Agent (and, at the time of entry into such Control Agreement,
maintained with a depositary institution reasonably acceptable to the
Administrative Agent);
 
(d) Borrower and EXXI, Inc. shall execute and deliver or cause to be executed
and delivered to the Administrative Agent, all agreements, documents,
instruments and other writings described in Section 5.1.2 of the First Lien
Credit Agreement with respect to such Obligor; provided that any such agreements
and other writings previously delivered by Borrower to the Administrative Agent
may be incorporated by reference into the certificate duly executed and
delivered by the Borrower’s Secretary or Assistant Secretary hereunder; and
 
(e) the Administrative Agent shall have received evidence, satisfactory to it,
that the Parent has contributed (or caused to be contributed through
Intermediate Holdco) not less than $48 million in cash to the Borrower since
March 20, 2009, which contribution shall be deposited into one or more Deposit
Accounts subject to a Control Agreement in favor of the Administrative Agent
(and, at the time of entry into such Control Agreement, maintained with a
depositary institution reasonably acceptable to the Administrative Agent).
 
Section 5. Covenants.  The Borrower agrees to deliver to the Administrative
Agent on or prior to that date that is 15 days after the Effective Date, or such
later date as acceptable to the Administrative Agent in its sole discretion, (a)
a duly executed pledge and security agreement of EXXI, Inc. in form and
substance satisfactory to the Administrative Agent, granting a Lien in favor of
the Administrative Agent in the Pledged Notes, interest paid by the Borrower on
the Pledged Notes, proceeds from the sale of such Pledged Notes and any accounts
in which such proceeds are deposited, and all proceeds and products of the
foregoing (the “Pledged Notes Security Agreement”); (b) Uniform Commercial Code
Form UCC-1 financing statements as requested by the Administrative Agent
suitable in form for naming EXXI, Inc. as a debtor and the Administrative Agent
as the secured party, and/or other similar instruments or documents to be filed
under the UCC of all jurisdictions and/or evidence of such other actions as may
be necessary or, in the opinion of the Administrative Agent, desirable to
perfect on a first priority basis the security interests of the Administrative
Agent pursuant to the security agreement described in clause (a) above; and (c)
a legal opinion from counsel to EXXI, Inc., in form and substance reasonably
satisfactory to the Administrative Agent, with respect to the grant and
perfection of the security interests of the Administrative Agent pursuant to the
security agreement described in clause (a) above.
 
Section 6. Representations and Warranties.  The Borrower hereby represents and
warrants that after giving effect hereto:
 
(a) the representations and warranties of the Obligors contained in the Loan
Documents (other than Section 6.17 of the First Lien Credit Agreement solely
with respect to the Lehman Hedging Agreement (as defined in the Second
Amendment)) are true and correct in all material respects on and as of the
Effective Date, other than those representations and warranties that expressly
relate solely to a specific earlier date, which shall remain correct in all
material respects as of such earlier date;
 
(b) the execution, delivery and performance by the Borrower and each other
Obligor of this Amendment has been duly authorized by all necessary corporate
action required on their part and this Amendment, along with the First Lien
Credit Agreement and other Loan Documents, constitutes the legal, valid and
binding obligation of each Obligor a party thereto enforceable against them in
accordance with its terms, except as its enforceability may be affected by the
effect of bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting the rights or remedies
of creditors generally;
 
(c) neither the execution, delivery and performance of this Amendment by the
Borrower and each other Obligor, the performance by them of the First Lien
Credit Agreement nor the consummation of the transactions contemplated hereby
does or shall contravene, result in a breach of, or violate (i) any provision of
any Obligor’s certificate or articles of incorporation or bylaws or other
similar documents, or agreements, (ii) any law or regulation, or any order or
decree of any court or government instrumentality, or (iii) any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which any
Obligor or any of its Subsidiaries is a party or by which any Obligor or any of
its Subsidiaries or any of their property is bound, except in any such case to
the extent such conflict or breach has been waived by a written waiver document,
a copy of which has been delivered to Administrative Agent on or before the date
hereof;
 
(d) no Material Adverse Effect has occurred since June 30, 2008; and
 
(e) no Default or Event of Default or Borrowing Base Deficiency has occurred and
is continuing.
 
Section 7. Loan Document; Ratification.
 
(a) This Amendment is a Loan Document.
 
(b) The Borrower and each other Obligor hereby ratifies, approves and confirms
in every respect all the terms, provisions, conditions and obligations of the
First Lien Credit Agreement and each of the other Loan Documents (other than the
Lehman Hedging Agreement (as defined in the Second Amendment)), including
without limitation all Mortgages, Security Agreements, Guaranties, Control
Agreements and other Security Documents, to which it is a party.
 
Section 8. Costs And Expenses.  As provided in Section 10.3 of the First Lien
Credit Agreement, the Borrower agrees to reimburse Administrative Agent for all
fees, costs, and expenses, including the reasonable fees, costs, and expenses of
counsel or other advisors for advice, assistance, or other representation, in
connection with this Amendment and any other agreements, documents, instruments,
releases, terminations or other collateral instruments delivered by the
Administrative Agent in connection with this Amendment.
 
Section 9. GOVERNING LAW.  THIS AMENDMENT SHALL BE DEEMED A CONTRACT AND
INSTRUMENT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK AND THE LAWS OF THE UNITED STATES OF AMERICA, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.
 
Section 10. Severability.  Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 
Section 11. Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing one or
more counterparts.  Any signature hereto delivered by a party by facsimile or
electronic transmission shall be deemed to be an original signature hereto.
 
Section 12. No Waiver.  The express waivers set forth herein are limited to the
extent described herein and, except as expressly set forth in this Amendment,
the execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any default of the Borrower or any other Obligor or any right, power
or remedy of the Administrative Agent or the other Secured Parties under any of
the Loan Documents, nor constitute a waiver of (or consent to departure from)
any terms, provisions, covenants, warranties or agreements of any of the Loan
Documents.  The parties hereto reserve the right to exercise any rights and
remedies available to them in connection with any present or future defaults
with respect to the First Lien Credit Agreement or any other provision of any
Loan Document.
 
Section 13. Successors and Assigns.  This Amendment shall be binding upon the
Borrower and its successors and permitted assigns and shall inure, together with
all rights and remedies of each Secured Party hereunder, to the benefit of each
Secured Party and the respective successors, transferees and assigns.
 
Section 14. Entire Agreement.  THIS AMENDMENT, THE FIRST LIEN CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
[Signature Pages Follow]
 

24671362 06020964
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
Effective Date.
 
BORROWER:
 
ENERGY XXI GULF COAST, INC.




By:                                                                           
Name:  Rick Fox
 
Title:  Chief Financial Officer
 

24671362 06020964
 
 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT, ISSUERS AND LENDERS:
 
THE ROYAL BANK OF SCOTLAND plc, as Administrative Agent, Issuer and Lender




By:                                                                           
Name:
Title:





24671362 06020964
 
 

--------------------------------------------------------------------------------

 

BNP PARIBAS, as Issuer and Lender




By:                                                                           
Name:
Title:




By:                                                                           
Name:
Title:

24671362 06020964
 
 

--------------------------------------------------------------------------------

 

BMO CAPITAL MARKETS FINANCING, INC., as Lender




By:                                                                           
Name:
Title:

24671362 06020964
 
 

--------------------------------------------------------------------------------

 

GUARANTY BANK, FSB, as Lender






By:                                                                           
Name:
Title:



24671362 06020964
 
 

--------------------------------------------------------------------------------

 

AMEGY BANK NATIONAL ASSOCIATION, as Lender






By:                                                                           
Name:
Title:

24671362 06020964
 
 

--------------------------------------------------------------------------------

 

THE BANK OF NOVA SCOTIA, as Lender






By:                                                                           
Name:
Title:







24671362 06020964
 
 

--------------------------------------------------------------------------------

 

LEHMAN COMMERCIAL PAPER INC., as Lender






By:                                                                           
Name:
Title:

24671362 06020964
 
 

--------------------------------------------------------------------------------

 

TORONTO DOMINION (TEXAS) LLC, as Lender






By:                                                                           
Name:
Title:

24671362 06020964
 
 

--------------------------------------------------------------------------------

 

CAPITAL ONE, NATIONAL ASSOCIATION, as Lender








By:                                                                           
Name:                      
Title:

24671362 06020964
 
 

--------------------------------------------------------------------------------

 

NATIXIS, as Lender






By:                                                                           
Name:
Title:


By:                                                                           
Name:
Title:



24671362 06020964
 
 

--------------------------------------------------------------------------------

 

ALLIED IRISH BANKS p.l.c., as Lender






By:                                                                           
Name:
Title:



24671362 06020964
 
 

--------------------------------------------------------------------------------

 

CREDIT SUISSE, as Lender






By:                                                                           
Name:
Title:



24671362 06020964
 
 

--------------------------------------------------------------------------------

 

UBS LOAN FINANCE LLC, as Lender






By:                                                                           
Name:
Title:



24671362 06020964
 
 

--------------------------------------------------------------------------------

 

WHITNEY NATIONAL BANK, as Lender






By:                                                                           
Name:
Title:



24671362 06020964
 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:


ENERGY XXI GOM, LLC






By:                                                                           
Name:  Rick Fox
Title:    Chief Financial Officer


ENERGY XXI TEXAS ONSHORE, LLC




By:                                                                           
Name:  Rick Fox
Title:    Chief Financial Officer


ENERGY XXI ONSHORE, LLC






By:                                                                           
Name:  Rick Fox
Title:    Chief Financial Officer



24671362 06020964
 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN IN ITS CAPACITY AS
GUARANTOR UNDER ITS LIMITED RECOURSE GUARANTY AND GRANTOR UNDER ITS PLEDGE
AGREEMENT AND IRREVOCABLE PROXY DELIVERED IN CONNECTION WITH THE FIRST LIEN
CREDIT AGREEMENT:


ENERGY XXI USA, INC.




By:
Name:  Rick Fox
Title:    Chief Financial Officer



24671362 06020964
 
 

--------------------------------------------------------------------------------

 

ANNEX I
to Third Amendment


Item 6.19(a) of Disclosure Schedule


[attached]

24671362 06020964                                                              
Annex I
 
 

--------------------------------------------------------------------------------

 
